DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a pre-cooling module” in claims 3 and 14 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraph 0045 recites that the pre-cooling module “may be a group of heat exchangers in the cold box 102”, therefore the pre-cooling module will be interpreted as a group of heat exchangers or its equivalence, such as any number (including one) of heat exchangers which perform the function.
“a compressing module” in claim 10 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraph 0035 recites that the compressing module “may comprise a plurality of compressors…and includes but is not limited to pumps, compressor turbines, reciprocating compressors, piston compressors, rotary vane or screw compressors”, therefore the compressing module will be interpreted as a plurality of compressors or its equivalence, such as any number (including one) of compressors which perform the function.
“an expanding module” in claim 10 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraphs 0038-0039 recites that the expanding module “comprises a Joule-Thomson valve…comprises a plurality of expanders”, therefore the expanding module will be interpreted as a Joule-Thomson valve, any number of expanders, and their equivalence.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 4, 6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, does not teach the system for producing liquefied natural gas of claim 1, further comprising “a compressor downstream of the supersonic chiller and upstream of the cold box to increase the pressure of the second natural gas stream entering the cold box”.; Similarly, the prior art of record, either alone or in combination, does not teach the method for producing liquefied natural gas according to claim 12, further comprising the step of “compressing the second natural gas stream exiting the supersonic chiller to increase the pressure of the second natural gas stream prior to entering a cold box”. Closest prior art of record Turney (US 2017/0038139) teaches against using a compressor (paragraph 0053, “the transportable apparatus comprises an absence of electrically powered compression or expansion devices”).  
The closest prior art of record is discussed below.

Turney (US 2017/0038139) teaches a system (Fig. 1) for producing liquid natural gas (LNG leaving line 50), the system comprising: 
a refrigeration system (liquid nitrogen 68 which enters cold box 30 to provide refrigeration, paragraph 0083, “When refrigeration is needed, the flow of nitrogen is started by opening LIN control valve 71 and flowing liquid nitrogen fluid 72 into cold split 30b via liquid nitrogen inlet 73.”) for providing a cold stream of refrigerant (stream of nitrogen in line 72); 
a chiller (40 is a separation phase separator and evaporative cooling will occur in the phase separator) for receiving and chilling a first gaseous natural gas stream (32) which separates the gaseous natural gas stream to produce a liquefied natural gas liquid (leaving the bottom of phase separator 40), and (the chiller is for) separating the liquefied natural gas liquid from the first gaseous natural gas stream to obtain a second gaseous natural gas stream (gaseous stream leaving line 42); 
a cold box (30) for receiving a cold stream of refrigerant (refrigerant nitrogen at inlet 73) and the second gaseous natural gas stream (when second gaseous NG stream enters the cold box 30 by line 44) from the chiller, and cooling the second gaseous natural gas stream to obtain a liquefied natural gas (cooling against the liquid nitrogen refrigerant; paragraph 0079, last line, “First portion of top gas 44 can be then introduced into cold split 30b (see FIG. 2), and fully cooled and liquefied to form liquefied natural gas 50.” )  by heat exchanging between the second gaseous natural gas stream and the cold stream of refrigerant (see paragraph 0079, last line), wherein the cold box comprises a pre-cooling module (annotated by Examiner in Figure 1 and is considered a heat exchanger) for receiving and cooling a third gaseous natural gas  stream to obtain the first gaseous natural gas stream, and providing the first gaseous natural gas stream to the chiller.


    PNG
    media_image1.png
    761
    757
    media_image1.png
    Greyscale

Figure 1: annoated Fig. 1 of Turney.

Gaumer (US 3,593,535) teaches a system (Fig. 1) for producing liquefied natural gas (NG feed 10 converted to LNG within storage 59), the system comprising:
a refrigeration loop system (comprising 60, 62, 64, 62, 92 and 96 which is a multi-component refrigeration loop) for providing a cold stream of refrigerant (multi-component refrigerant within cold box 32 at 74, 76 and 78);
separating (within separator 12) a liquefied natural gas liquid (Liquid leaving the bottom of separator 12) from a first gaseous natural gas stream (NG feed 10), to obtain a second natural gas stream (NG leaving the top of separator 12); and
a cold box (32) for receiving the cold stream of refrigerant and the second gaseous natural gas stream (within the HXs of the cold box 32), and cooling the second gaseous natural gas stream to obtain a liquefied natural gas (LNG flowing in to storage 59) by heat exchanging between the second gaseous natural gas stream and the cold stream of refrigerant ( within the HXs of cold box 32);
	a compressor (16) downstream from where separating of the first gaseous natural gas stream occurs and upstream from where the cold stream of the refrigerant and the second gaseous natural gas stream are received.


    PNG
    media_image2.png
    618
    954
    media_image2.png
    Greyscale

Figure 2: Fig. 1 of Gaumer.


Gaumer teaches separation unit 12 which separates the first gaseous natural gas stream that comprises the liquefied natural gas and second gaseous natural gas stream.

Betting et al. (US 2009/0031756) teaches a system which separates components of natural gas and includes a supersonic chiller for receiving and chilling a first gaseous natural gas stream (5) to produce a liquefied natural gas liquid (13) from the first gaseous natural gas stream to obtain a second gaseous natural gas stream (11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763